Case 2:19-cr-00171-AWA-DEM Document 71 Filed 06/10/20 Page 1 of 4 PageID# 397




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division




 UNITED STATES OF AMERICA,

            v.
                                                            Criminal No. 2:19cr171
 ROBERT JAMES MCCABE and
 GERARD FRANCIS BOYLE,

                       Defendants.




                                           ORDER



       Before the Court is Defendant McCabe’s Motion to Continue Trial. ECF No. 68. For the

following reasons, Defendant’s Motion (ECF No. 68) is GRANTED. The trial dates for both

Defendant McCabe and Defendant Boyle are STRICKEN.

       I.        BACKGROUND

       Defendant McCabe’s trial is scheduled currently for December 1, 2020. Defendant Boyle’s

trial is scheduled currently for December 28, 2020. The Court found previously that it is in the

interests of justice to try the Defendants separately on all counts, and to try Defendant McCabe

before Defendant Boyle. See Order, ECF No. 67.

       Defendant McCabe now seeks a continuance of his trial. Mot. to Continue, ECF No. 68.

Counsel for Defendant McCabe also represents a defendant in 2:17cr126, which has been joined

with 2:19cr47. Id. at 1. Although defense counsel disclosed that he was scheduled to defend

Defendant McCabe at trial on December 1, 2020, the presiding judge in that case proceeded to set


                                               1
Case 2:19-cr-00171-AWA-DEM Document 71 Filed 06/10/20 Page 2 of 4 PageID# 398




trial on a date that will preclude defense counsel from appearing at Defendant McCabe’s trial. Id.

at 1–2. Defense counsel has been representing Defendant McCabe for several years in this matter,

including the pre-indictment investigation of the case. Id. at 2. He has reviewed thousands of

documents, interviewed numerous witnesses, and filed several important motions. Id. His

expertise in this matter is unquestioned.

       II.     LEGAL STANDARD

       “[D]istrict courts have broad discretion in determining whether to grant or deny a request

for a continuance.” United States v. Johnson, 683 F. App’x 241, 251 (4th Cir. 2017); see also

United States v. Lawrence, 161 F.3d 250, 254 (4th Cir. 1998) (“A district court is entitled to broad

discretion with respect to a decision to deny a continuance.”). A district court abuses its discretion

with “unreason[able] and arbitrary insistence on expeditiousness in the face of a justifiable request

for delay.” United States v. Bakker, 925 F.2d 728, 735 (4th Cir. 1991) (quoting Morris v. Slappy,

461 U.S. 1, 11 (1983)).

       When deciding a motion for a continuance, the Court must bear in mind the rights of the

defendant and the public under the Speedy Trial Act. 18 U.S.C. § 3161. If exercising its discretion

to grant a continuance, the Court must specifically find that the ends of justice to be served by a

continuance of the trial date “outweigh the best interest of the public and the defendant in a speedy

trial.” 18 U.S.C. § 3161(h)(7)(A).

       “In doing so, the [Court] must consider: whether failure to grant the motion would result

in a miscarriage of justice; whether the case is unusual or complex; and whether the failure to grant

such a continuance would deny the defendant reasonable time to obtain counsel, would

unreasonably deny the defendant or the Government continuity of counsel, or would deny counsel

for the defendant or the attorney for the Government the reasonable time necessary for effective



                                                  2
Case 2:19-cr-00171-AWA-DEM Document 71 Filed 06/10/20 Page 3 of 4 PageID# 399




preparation, taking into account the exercise of due diligence.” United States v. Ellis, 781 F. App’x

271, 272 (4th Cir. 2018) (citing 18 U.S.C. § 3161(h)(7)(B)(i)–(iv)).

       III.    ANALYSIS

       Denying Defendant McCabe’s Motion to Continue would deprive him of continuity of

counsel. Defense counsel has been representing Defendant McCabe in this matter since it was in

its nascent investigative stages. New counsel at this stage in the proceedings would be unable to

secure the same mastery of the case and its history as current defense counsel has.       The Sixth

Amendment guarantees “the right of [the] accused . . . to be represented by an attorney of his own

choosing.” United States v. Inman, 483 F.2d 738, 739–40 (4th Cir. 1973).

       Accordingly, the Court finds that the ends of justice to be served by a continuance of

Defendant McCabe’s trial date “outweigh the best interest of the public and the defendant in a

speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

       As the Court found previously, the ends of justice are also served by scheduling Defendant

McCabe’s trial before Defendant Boyle’s trial. See Order at 4, ECF No. 68. Those findings are

incorporated herein. Defendant Boyle requests that his trial also be continued if Defendant

McCabe’s Motion is granted. Letter, ECF No. 69. Accordingly, the Court also finds that the ends

of justice to be served by a continuance of Defendant Boyle’s trial date “outweigh the best interest

of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

       IV.     CONCLUSION

       For the foregoing reasons, Defendant McCabe’s Motion to Continue (ECF No. 68) is

GRANTED. The trial dates for Defendant McCabe and for Defendant Boyle are STRICKEN.

Counsel shall confer and contact the Courtroom Deputy within ten days of the date of this Order




                                                 3
Case 2:19-cr-00171-AWA-DEM Document 71 Filed 06/10/20 Page 4 of 4 PageID# 400




to reschedule the trial dates. The trials shall be scheduled as soon as practicable. Defendant

Boyle’s trial shall be scheduled as soon as practicable following Defendant McCabe’s trial.

       IT IS SO ORDERED.



                                                                     /s/
                                                          Arenda L. Wright Allen
                                                         United States District Judge
June 10, 2020
Norfolk, Virginia




                                                4
